Citation Nr: 1743407	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected fracture of the nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to March 1992 and from May 1994 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the claim on appeal. 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in September 2014.  The transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A causal relationship between the Veteran's current diagnosis of sleep apnea and a disease, injury, or incident during service is not demonstrated, and sleep apnea is not shown to be caused or aggravated by his service-connected nose fracture.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated February 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Service Connection

In order to obtain service connection (under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  See 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that his sleep is related to his active duty service and alternatively caused or aggravated by his service connected nose fracture.  See February 2009 VA 21-4138 Statement in Support of Claim.

With regard to the first element of service connection, current diagnosis, the Veteran has a current diagnosis of sleep apnea.  See February 2015 VA Sleep Apnea examination. 

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records are silent for treatment or diagnosis of sleep apnea during his active duty service.  In his substantive appeal to the Board, the Veteran stated that he was assaulted in August 1978 or 1979 which resulted in a swollen neck causing enlarged tonsils.  He states that he was treated at Fort Carson for enlarged tonsils and continued to have this problem for the remainder of his time in service.  Service treatment records show treatment in August 1979, the Veteran was seen after he was "hit with a pole in the neck causing pain in the shoulder."  A January 1980 follow-up examination shows that the Veteran was hit on the left side of the neck 2 months prior.  Based upon this evidence, the Board finds that the second element of service connection is met as the records confirm that the Veteran was injured in the manner he claims.  

As noted above, the third element of service connection requires a showing of a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.

Post service evidence shows the Veteran was seen by VA in September 1999 for symptoms that include a 20-year history of snoring and feeling tired in the AM as though he did not get enough sleep and feeling sleepy whilst driving.  Examination of the throat was normal.  

A sleep study was performed in December 1999 and it was determine that there was evidence of significant obstructive sleep apnea.  A VA hospital note shows that he was status post septoplasty in October 2000.

An otolaryngology surgical consultation note of March 2001 shows the Veteran complained of worsening snoring and day-time drowsiness.  Examination showed that the neo-uvula had sloughed, oropharyngeal airway improved, pseudomacroglossia still caused function obstruction.  

The Veteran was examined by VA in April 2004.  The Veteran's subjective complaints included a history of nasal fracture in 1981, with the subsequent development of sleep apnea.  Examination revealed no evidence of nasal obstruction and sinuses were nontender.  The diagnosis was fracture of the nasal bone with nasal septal deviation, status post-surgical repair with residuals.  

Upon examination in February 2005, the Veteran's history included increased snoring.  It was noted that sleep apnea was diagnosed in 1990 followed by surgery in 2001 consisting of resection of the tonsils, soft palate and septoplasty with improvement when breathing through his nose, but no improvement of sleep apnea.  The examiner opined that it is unlikely that the sleep apnea was caused by his deviated septum.  He reasoned that the Veteran clearly had crowding of the tonsils in his pharynx during his initial valuation in 1999.  The operative procedure performed to correct this is consistent with excessive pharyngeal tissue and is not related to his nasal septum deviation.

In February 2010, the Veteran attended a VA Compensation and Pension Examination.  Examiner noted a diagnosis of sleep apnea in 1999.  Examiner opined that the Veteran's sleep apnea is less likely as not caused by or a result of service-connected nasal fracture.  Rationale stated was that a review of the Veteran's service medical records indicates an injury to his nose, but no fracture was diagnosed.  If he had a broken nose in 1982 there was no deformity that would cause obstruction to his nasal passages. 

The above evidence shows that the sleep apnea was not caused by a deviated septum or the possible fracture or injury to his nose in service.  The above examiners reviewed the Veteran's service treatment records as well as post service ENT treatment and provided well-reasoned explanations for their conclusions.  However, another examination was ordered by the Board to address a different question-whether the Veteran's service connected nose fractures aggravate the sleep apnea.  

A VA examination was conducted in February 2015, as required by a January 2015 Board remand.  The examiner noted a diagnosis of sleep apnea in 1999.  The examiner opined that the Veteran's sleep apnea is less likely as not incurred in or caused by his active service.  It was noted that the Veteran attributes his episodes of sinusitis, his symptom of nasal congestion, and his sleep apnea to his SC nasal fracture and that various comments in the medical record attribute upper respiratory obstruction to anatomical factors and also to the traumatic nasal fracture in service.  The examiner states that there appeared to be every indication that congenital anatomic factors are responsible for his sleep apnea, not a nasal fracture.  As support for this finding, it was noted that the Veteran reported sinus problems at the time of enlistment, and there is evidence of allergic rhinitis which may predispose to episodes of acute sinusitis, but once again, certainly after his surgical septoplasty, the sinusitis cannot reasonably be attributed to residuals of the fracture.  The examiner indicated that there is minimal obstruction of the right nasal passage due to soft tissue and turbinate swelling, perhaps 30 percent but there is no current septal deviation.  

The examiner opined that it is less likely as not that the Veteran's currently diagnosed sleep apnea is secondary to or aggravated by the service-connected nose fracture residuals.  As rationale, he stated was that the record is clear that the Veteran had adequate anatomical factors to explain the etiology of his sleep apnea.  Factors such as tonsillar hypertrophy, palatal and uveal hypertrophy adequately explain the cause of his sleep apnea from upper airway obstruction triggered on inspiration.  The traumatic nasal fracture played no role in the natural history of his sleep apnea, and in fact, his sleep apnea has followed the typical course of such a disorder, is not progressive now, and would be responsive to treatment were the Veteran compliant with CPAP, based on the titration study in 1999.

In a November 2015 Board remand, the examiner was asked to state whether sleep apnea constitutes a congenital or developmental defect or disease and if so, was there additional disability due to disease or injury superimposed upon the defect during service.  

The examiner opined that the Veteran's sleep apnea is less likely as not incurred in or caused by his service-connected nose fracture.  Rationale stated was that from the May Clinic Online: "obstructive sleep apnea most commonly affects middle-aged and older adults and people who are overweight."  By definition obstructive sleep apnea is therefore a disease rather than a defect, since it does not have onset at birth (= CONGENITAL).Whether congenital anatomic factors or developmental anatomic changes predispose to obstructive sleep apnea, the condition then must be considered a disease.  Furthermore, even total obstruction of nasal passages in mouth breathers does not cause obstructive sleep apnea.  In this case there was a nasal fracture, and later a diagnosis of a 30% nasal obstruction.  However there were also redundant oropharyngeal tissues described which would have been clearly more likely to increase the risk of obstructive sleep apnea than the nasal fracture.

Further, the examiner opined that the Veteran's sleep apnea was not aggravated beyond its natural progression by his service-connected nose fracture.  Rationale stated was that at the time of the basketball/nasal fracture incident the provider found no airway obstruction.  Subsequent providers dealt with various ENT issues but have maintained that the nasal fracture and 30% nasal passage obstruction were not the cause of the veteran's sleep apnea.  A reasonable physician must conclude that a variety of risk factors in this case, the least of which is incomplete nasal obstruction, predisposed to OSA in this case.  The weight of the evidence favors the absence of a nexus between any in-service cause, to include a nasal fracture, and the veteran's Obstructive Sleep Apnea

The Board finds that the February 2015 and subsequent November 2015 addendum opinion are the most probative evidence.  The examiner considered the history in detail, and provided a definitive opinion that was adequately supported by rationale.  The opinions were accompanied by a rationale for the conclusion reached, and specifically discussed related VA examinations included in the record including medical references.  Accordingly, it is given great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-4 (2008).

Based on a review of the evidence, the Board finds the preponderance of the lay and medical evidence to be against a finding that sleep apnea manifested in service or within the first post-service year, or that such disability is otherwise etiologically related to service.  Further, the preponderance of the evidence is against a finding that the Veteran's sleep apnea was caused or aggravated by his service connected nose fracture.  The record does not indicate a complaint regarding sleep apnea during active duty service.  Further, medical records submitted indicate the Veteran was not diagnosed with sleep apnea until many years after service.  (An earlier note that it started in 1990 appears to be a typo as all other reports show that it was diagnosed in 1999.)  In addition, the medical evidence of record does not establish that the Veteran's sleep apnea was caused or aggravated by his service connected nose fracture.

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's sleep apnea did not manifest in service, or indeed for many years thereafter.  Furthermore, the most probative evidence establishes that his sleep apnea is unrelated to service, and was not caused or aggravated by a service-connected disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for sleep apnea, to include as secondary to service-connected fracture of the nose is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


